                 Case 19-10998-BLS             Doc 414        Filed 07/30/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )    Chapter 11
                                                          )
Hospital Acquisition LLC, et al.,1                        )    Case No. 19-10998 (BLS)
                                                          )
                           Debtors.                       )    Jointly Administered
                                                          )
                                                          )    RE: Docket No. 227, 294, 298, 369, 392, 393 and
                                                               401

      ORDER AUTHORIZING AND APPROVING (I) THE SELECTION OF
PAM SQUARED, LLC AS THE STALKING HORSE BIDDER FOR CERTAIN OF THE
       DEBTORS’ ASSETS AND (II) RELATED BIDDING PROTECTIONS

         Upon consideration of the Notice of Stalking Horse Bid in Connection with the Debtors’

Motion for (I) an Order Establishing Bidding Procedures and Granting Related Relief and (II) an

Order or Orders Approving the Sale of the Assets [D.I. 393] (the “Stalking Horse Bid Notice”)

filed by the above-captioned debtors and debtors in possession (collectively, the “Debtors”) in

accordance with the Order Establishing Bidding Procedures Relating to the Sales of All or a

Portion of the Debtors’ Assets [D.I. 298] (the “Bidding Procedures Order”);2 and this Court having

found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the



         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC (9849);
New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592); LifeCare
Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare Hospitals of
Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San Antonio Specialty
Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare Hospitals of Pittsburgh
LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition MI LLC (4982); LifeCare
Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare Hospitals at Tenaya LLC (6891);
and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is 5340 Legacy Drive, Suite 150, Plano,
Texas 75024.
          2
            Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Stalking Horse Bid Notice or the Bidding Procedures Order, as applicable.
               Case 19-10998-BLS          Doc 414      Filed 07/30/19      Page 2 of 3



Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012; and this Court having found that venue of these cases

and this matter in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

having found that notice of the selection of the Stalking Horse Bidder and the related bidding

protections has been given as set forth in the Bidding Procedures Order and that such notice is

adequate and no other or further notice need be given; and this Court having determined that it

may enter a final order consistent with Article III of the United States Constitution; and upon the

record of the hearing with respect to the entry of the Bidding Procedures Order and all of the

proceedings had before this Court; and this Court having found and determined that the relief

granted pursuant to this Order is in the best interests of the Debtors, their estates, their creditors

and all other parties in interest; and that just cause for the relief granted herein has been established

in connection with the entry of the Bidding Procedures Order; and after due deliberation and

sufficient cause appearing therefor, it is hereby ORDERED THAT:

        1.      The Debtors’ selection of PAM Squared, LLC (“PAM”) as the Stalking Horse

Bidder for the Assets described in that certain asset purchase agreement attached to the Stalking

Horse Bid Notice as Exhibit A (the “APA”) is hereby approved. PAM shall be deemed a Qualified

Bidder (as defined in the Bidding Procedures) for such Assets, and the APA shall be deemed to be

a Qualified Bid (as defined in the Bidding Procedures) with respect to such Assets for all purposes.

        2.      The Breakup Fee (as defined in the APA) in an amount equal to $200,000 is

approved.

        3.      The Expense Reimbursement (as defined in the APA) in an amount equal to all

reasonable and documented out-of-pocket expenses incurred by PAM in connection with its legal,
               Case 19-10998-BLS          Doc 414     Filed 07/30/19      Page 3 of 3



environmental, accounting and business due diligence and the preparation and negotiation of the

APA up to $250,000 is approved.

       4.       The Debtors are authorized to pay the Break-Up Fee and the Expense

Reimbursement, subject to the terms and conditions of the APA. The Debtors’ obligation to pay

the Breakup Fee and the Expense Reimbursement pursuant to the APA shall survive termination

of the APA (to the extent provided therein) and shall constitute an administrative expense of the

Debtors under Bankruptcy Code section 503(b).

       5.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

       6.       In the event of any inconsistency between this Order and the Bidding Procedures

Order, this Order shall govern.

       7.       This Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




 Dated: July 30th, 2019 Wilmington,                 BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Delaware                                           JUDGE
